I concur, but on different grounds. I think the result would be the same if Morgan had never been to the school on Sunday afternoon and the trip in the evening on which he was injured was his first trip to the school that day. The decision must rest on the principle that at the time of the *Page 135 
injury he was in his master's employment. What I have difficulty in seeing is how he can any more be in his master's employment because he was returning to the school than he would be if this trip on which he was injured was his first trip on that day to the school. If being on his master's business at the time of the injury depends on his having attached himself to that business earlier in the day and his home-coming was itself for the master, then I fear the staying at home for several hours may have broken that connection. But I do not think Morgan's case depends on any such previous connection with his employment on that day.
Those cases where a superior must largely direct his own orbit of work on behalf of his master are in a different category from the class in which an employee has a customary place to work and customary hours during which to work, and is under the orders of another as to when and where he shall work. Such workman daily attaches and dissevers himself from his employment. Where and when he shall work is strictly subject to, not his will, but the will of superiors. His employment ordinarily begins when he reaches the locus of the work. There are exceptions. See CudahyPacking Co. v. Parramore, 263 U.S. 418, 44 S. Ct. 153,68 L. Ed. 366, 30 A.L.R. 532; Bountiful Brick Co. v. Industrial Comm.,68 Utah 600, 251 P. 555. But even in the cases where there is a customary place and customary hours to work, an employee on a special errand away from the factory at the request of his employer is within the course of his employment. And an accident occurring on an errand outside of hours specially or mainly for the employer is compensable. Grieb v. Hammerle, 222 N.Y. 382,118 N.E. 805, 7 A.L.R. 1075.
In this case, Morgan, being the principal of the school, was largely sui juris. His master was the school district but he gave orders for it. His time and place of work was somewhat subject to his own selection. When he was on a special errand within the range of his duties by his own ordering, it was as if he had sent a teacher or the janitor on a special *Page 136 
errand on school work. It was not the case of his having to rejoin his employment by reaching the locus as on regular school days. When he started from home on Sunday night on a special work for the school, he joined his locus immediately upon leaving his house for the school. It is as if he had left his home to mail a report to the school board. The fact that it was special and solely or mainly on the business of the school and not incidental to his own purposes differentiates it from the case where he is on the way customarily to rejoin his employment but has not yet done so. Had he postponed the work until the next morning and while carrying his keys while customarily on his way to rejoin the locus of his work, the case would be different. Kromley v.Board of Education, 180 A. 546, 13 N.J. Misc. 627; Logue v.Independent School Dist., 53 Idaho 44, 21 P.2d 534. In the case of Lake v. City of Bridgeport, 102 Conn. 337,128 A. 782, 784, it was held that a special policeman leaving his home under orders to report for duty was "on duty" upon leaving his home — differing from the regular policeman who came and went regularly. He, it was said, "was acting in obedience to the orders of his superior having jurisdiction to control his movements at the time of his injury."
In the instant case the claimant, himself a superior, put himself "on duty" when he left the house to carry out the purposes of his master on this special occasion. He was then in the course of his employment, which he would not have been had he been leaving his home to attach himself to his employment, the hours of which were blocked out by the school board. In this case, he himself, acting within the scope of his authority, blocked out for this special work his own orbit of employment. If the manager of a business whose hours of work were largely self-imposed, left his house at night to meet a customer at a hotel on his master's business and was injured en route, he could recover compensation. But if, in the morning, he was going to the office and before he got there was injured, he could not recover compensation. In the one case his errand special was itself his *Page 137 
master's business. In the second case his trip was not in the master's business but to attach himself to it. If, in the first case, he had left home to meet the customer at his master's place of business, the result would not have been different. Nor in the instant case does it make any difference that Morgan's work lay at the school. If he was in the process of going to the post office to mail a report to the school board, it would have been in the course of the master's business. He is on a special errand to meet his work at the school, like a manager on a special errand to meet a customer at the office, and by the same token both are in their masters' business during the entirety of the errand.